 1
 2                                                             JS-6
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10                                  WESTERN DIVISION
11
12   LORI DIBENEDETTO,                     ) No. CV 18-04089-JVS (JDE)
                                           )
13                                         )
                       Plaintiff,          ) JUDGMENT
14                                         )
                  v.                       )
                                           )
15   NANCY A. BERRYHILL, Acting            )
     Commissioner of Social Security,      )
16                                         )
                                           )
17                     Defendant.          )
                                           )
18
19
           Pursuant to the Order Accepting Findings and Recommendations of the
20
     United States Magistrate Judge,
21
           IT IS HEREBY ADJUDGED that this action is dismissed without
22
     prejudice.
23
24
     Dated: December 07, 2018
25
                                              ______________________________
26                                            JAMES V. SELNA
27                                            United States District Judge
28
